Case 2:15-cv-07916-AB-GJS Document 81 Filed 04/10/19 Page 1 of 12 Page ID #:1012




   1 MARY C. WICKHAM, County Counsel
     NICOLE DAVIS TINKHAM, Assistant County Counsel
   2 GINA EACHUS, Senior Deputy County Counsel
     (SBN 272092) • GEachus@counsel.lacounty.gov
   3 648 Kenneth Hahn Hall of Administration
     500 West Temple Street
   4 Los Angeles, California 90012-2713
     Telephone: (213) 974-1832 · Fax: (213) 617-7182
   5
     Attorneys for DEAN LOGAN
   6
   7
   8                            UNITED STATES DISTRICT COURT
   9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
  10
  11 EMIDIO "MIMI" SOLTYSIK;                          CASE NO. 2:15-CV-7916
     JENNIFER MCCLELLAN,
  12                                                  DEFENDANT DEAN C. LOGAN'S
                  Plaintiff,                          ANSWER TO COMPLAINT FOR
  13                                                  DECLARATORY AND
           v.                                         INJUNCTIVE RELIEF
  14
     ALEX PADILLA, in only his official
  15 capacity as Secretary of State; DEAN
     LOGAN, in only his official capacity as
  16 Registrar-Recorder/County Clerk of the
     County of Los Angeles,
  17
                  Defendant,
  18
  19 CALIFORNIAS TO DEFEND THE
     OPEN PRIMARY,
  20
              Intervenor-Defendant.
  21
  22           Defendant Dean C. Logan, in his official capacity as the Registrar-
  23 Recorder/County Clerk of the County of Los Angeles submits this Answer in
  24 response to Plaintiffs’ Complaint for Declaratory and Injunctive Relief
  25 (“Complaint”) (Dkt. 1). Defendant answers, in paragraphs corresponding to the
  26 Complaint’s paragraphs, as follows:
  27           1.        Defendant admits that Proposition 14 changed the primary election
  28
       HOA.102515002.1
                                                                                2:15-CV-7916
       DEFENDANT DEAN C. LOGAN'S ANSWER
Case 2:15-cv-07916-AB-GJS Document 81 Filed 04/10/19 Page 2 of 12 Page ID #:1013




   1         system for certain congressional and state elective offices by allowing any
   2 voter to vote for any candidate regardless of the voter or the candidate’s party
   3 registration, if any. Defendant admits that, for each office, the two candidates with
   4 the highest number of votes in the primary election advance to compete in the
   5 general election. Defendant admits that political parties do not nominate candidates
   6 for the general election in that system. To the extent that the allegations contained in
   7 Paragraph 1 are characterizations made by Plaintiffs’ of its case and contain legal
   8 conclusions, no response is required. Except as specifically admitted, Defendant
   9 denies the remaining allegations in Paragraph 1.
  10         2.     Defendant denies the allegations in the first sentence of Paragraph 2.
  11 Defendant lacks sufficient knowledge or information to form a belief as to the truth
  12 of the allegations in second sentence of Paragraph 2, and on that basis denies them.
  13 Except as specifically admitted, Defendant denies the remaining allegations in
  14 Paragraph 2.
  15         3.     Defendant lacks sufficient knowledge or information to form a belief as
  16 to the truth of the allegations in Paragraph 3, and on that basis denies them.
  17         4.     Defendant lacks sufficient knowledge or information to form a belief as
  18 to the truth of the allegations in first sentence of Paragraph 4, and on that basis
  19 denies them. Defendant admits that California Elections Code § 5100 provides the
  20 conditions by which a party is qualified to participation in a primary election.
  21 Defendant further responds that the cited statute speaks for itself. Except as expressly
  22 admitted, Defendant denies the remaining allegations in Paragraph 4.
  23         5.     Defendant denies the allegations in Paragraph 5.
  24         6.     To the extent that the allegations contained in Paragraph 6 are
  25 characterizations made by Plaintiffs’ of its case and contain legal conclusions, no
  26 response is required. Except as specifically admitted, Defendant denies the remaining
  27 allegations in Paragraph 6. To the extent that any facts are alleged, Defendant denies
  28 the allegations.
       HOA.102515002.1                            -2-                           2:15-CV-7916
       DEFENDANT DEAN C. LOGAN'S ANSWER
Case 2:15-cv-07916-AB-GJS Document 81 Filed 04/10/19 Page 3 of 12 Page ID #:1014




   1         7.     To the extent that the allegations contained in Paragraph 7 are
   2 characterizations made by Plaintiffs’ of its case and contain legal conclusions, no
   3 response is required. To the extent that any facts are alleged, Defendant denies the
   4 allegations.
   5         8.     To the extent that the allegations contained in Paragraph 8 are
   6 characterizations made by Plaintiffs’ of its case and contain legal conclusions, no
   7 response is required. To the extent that any facts are alleged, Defendant denies the
   8 allegations.
   9         9.     To the extent that the allegations contained in Paragraph 9 are
  10 characterizations made by Plaintiffs’ of its case and contain legal conclusions, no
  11 response is required. To the extent that facts are alleged, Defendant denies the
  12 allegations in Paragraph 9.
  13         10.    To the extent that the allegations contained in Paragraph 10 are
  14 characterizations made by Plaintiffs’ of its case and contain legal conclusions, no
  15 response is required. Defendant admits that Plaintiffs filed this Complaint, which
  16 speaks for itself. Except as expressly admitted, Defendant denies the remaining
  17 allegations in Paragraph 10.
  18                                JURISDICTION AND VENUE
  19         11.    Defendant denies the allegations in Paragraph 11.
  20         12.    Defendant admits that, if the Court has jurisdiction over Plaintiffs’
  21 claims, venue is proper in this District. Except as specifically admitted, Defendant
  22 denies the remaining allegations in Paragraph 12.
  23                                            PARTIES
  24         13.    Defendant lacks sufficient knowledge or information to form a belief as
  25 to the truth of the allegations in Paragraph 13, and on that basis denies each and
  26 every allegation contained therein.
  27
  28
       HOA.102515002.1                           -3-                           2:15-CV-7916
       DEFENDANT DEAN C. LOGAN'S ANSWER
Case 2:15-cv-07916-AB-GJS Document 81 Filed 04/10/19 Page 4 of 12 Page ID #:1015




   1         14.   Defendant lacks sufficient knowledge or information to form a belief as
   2 to the truth of the allegations in Paragraph 14, and on that basis denies each and
   3 every allegation contained therein.
   4         15.   Defendant admits that Alex Padilla is the California Secretary of State.
   5 Defendant admits that Alex Padilla in his official capacity administers and enforces
   6 certain provisions of the California Elections Code. Defendant admits that Alex
   7 Padilla certifies the results of state and federal election contests in California.
   8 Except as specifically admitted, Defendant denies the remaining allegations in
   9 Paragraph 15.
  10         16.   Defendant admits that Dean Logan is Los Angeles County’s Registrar-
  11 Recorder/County Clerk. Defendant admits that Dean Logan in his official capacity
  12 administers certain aspects of the primary election for the office of State Assembly
  13 members in Los Angeles County. Except as specifically admitted, Defendant denies
  14 the remaining allegations in Paragraph 16.
  15                                   STATEMENT OF FACTS
  16         17.   To the extent that the allegations contained in Paragraph 17 are
  17 characterizations made by Plaintiffs’ of its case and contain legal conclusions, no
  18 response is required. To the extent that facts are alleged, Defendant denies the
  19 allegations in Paragraph 17. Defendant admits that prior to the passage of
  20 Proposition 14, qualified political parties nominated candidates for the general
  21 election by way of primary elections. Defendant admits that the rules of each
  22 qualified political party determined in part who may vote on the party’s nominee.
  23 Defendant denies the remaining allegations of Paragraph 17.
  24         18.   To the extent that the allegations contained in Paragraph 18 are
  25 characterizations made by Plaintiffs’ of its case and contain legal conclusions, no
  26 response is required. To the extent that facts are alleged, Defendant denies the
  27 allegations in Paragraph 18. The California Elections Code speaks for itself.
  28 Defendant denies the remaining allegations of paragraph 18.
       HOA.102515002.1                            -4-                           2:15-CV-7916
       DEFENDANT DEAN C. LOGAN'S ANSWER
Case 2:15-cv-07916-AB-GJS Document 81 Filed 04/10/19 Page 5 of 12 Page ID #:1016




   1         19.   The California Elections Code speaks for itself. To the extent that the
   2 allegations contained in Paragraph 19 are characterizations made by Plaintiffs’ of its
   3 case and contain legal conclusions, no response is required. To the extent that facts
   4 are alleged, Defendant denies the allegations in Paragraph 19.
   5         20.   Defendant admits that in 2010, the State Legislature referred
   6 Proposition 14 to the voters and Proposition 14 was passed by voters. Defendant
   7 admits that the Legislature passed Senate Bill 6 to implement Proposition 14. To the
   8 extent that the allegations contained in Paragraph 20 are characterizations made by
   9 Plaintiffs’ of its case and contain legal conclusions, no response is required. To the
  10 extent that facts are alleged, Defendant denies the remaining allegations in
  11 Paragraph 20.
  12         21.   Defendant admits that Proposition 14 amended Section 5 and Section 6
  13 of Article II of the California Constitution. The Constitution speaks for itself. To
  14 the extent that facts are alleged, Defendant denies the remaining allegations in
  15 Paragraph 21.
  16         22.   The California Elections Code speaks for itself. To the extent that facts
  17 are alleged, Defendant denies the remaining allegations in Paragraph 22.
  18         23.   The California Constitution and Elections Code speak for themselves.
  19 To the extent that the allegations contained in Paragraph 23 are characterizations
  20 made by Plaintiffs’ of its case and contain legal conclusions, no response is
  21 required. To the extent that facts are alleged, Defendant denies the allegations in
  22 Paragraph 23.
  23         24.   Defendant denies that the referenced document is available at the cited
  24 internet address. The California Elections Code speaks for itself.
  25         25.   The California Elections Code speaks for itself. Defendant admits that
  26 an individual does not need to belong in a qualified political party to be a candidate
  27 in the primary election for voter-nominated offices. Except as specifically admitted,
  28 Defendant denies the remaining allegations in Paragraph 25.
       HOA.102515002.1                          -5-                           2:15-CV-7916
       DEFENDANT DEAN C. LOGAN'S ANSWER
Case 2:15-cv-07916-AB-GJS Document 81 Filed 04/10/19 Page 6 of 12 Page ID #:1017




   1         26.   Defendant admits that, after the effective date of Proposition 14, any
   2 candidate for statewide, legislative, or congressional offices may be placed on the
   3 primary election ballot by filing a declaration of candidacy, nomination papers with
   4 up to 100 voter signatures, and paying a filing fee. Except as specifically admitted,
   5 Defendant denies the remaining allegations in Paragraph 26.
   6         27.   Defendant admits that the top-two primary election system applies only
   7 to statewide, legislative, and congressional offices. Defendant admits that
   8 presidential elections and party leadership elections operate differently. Except as
   9 specifically admitted, Defendant denies the remaining allegations in Paragraph 27.
  10         28.   The California Elections Code speaks for itself. Defendant admits that
  11 California Elections Code section 5100 is currently in effect. Defendant admits that
  12 California Elections Code section 5100 was not amended by Proposition 14. Except
  13 as specifically admitted, Defendant denies the remaining allegations in Paragraph
  14 28.
  15         29.   Proposition 14 and the California Elections Code speak for themselves.
  16 To the extent that facts are alleged, Defendant denies the remaining allegations in
  17 Paragraph 29.
  18         30.   The California Elections Code speaks for itself. To the extent that facts
  19 are alleged, Defendant denies the remaining allegations in Paragraph 30.
  20         31.   The California Elections Code speaks for itself. To the extent that facts
  21 are alleged, Defendant denies the remaining allegations in Paragraph 31.
  22         32.   Defendant lacks sufficient knowledge or information to form a belief as
  23 to the truth of the allegations in Paragraph 32, and on that basis denies each and
  24 every allegation contained therein.
  25         33.   Defendant lacks sufficient knowledge or information to form a belief as
  26 to the truth of the allegations in Paragraph 33, and on that basis denies each and
  27 every allegation contained therein.
  28
       HOA.102515002.1                          -6-                           2:15-CV-7916
       DEFENDANT DEAN C. LOGAN'S ANSWER
Case 2:15-cv-07916-AB-GJS Document 81 Filed 04/10/19 Page 7 of 12 Page ID #:1018




   1         34.   Defendant lacks sufficient knowledge or information to form a belief as
   2 to the truth of the allegations in Paragraph 34, and on that basis denies each and
   3 every allegation contained therein.
   4         35.   Defendant lacks sufficient knowledge or information to form a belief as
   5 to the truth of the allegations in Paragraph 35, and on that basis denies each and
   6 every allegation contained therein.
   7         36.   Defendant lacks sufficient knowledge or information to form a belief as
   8 to the truth of the allegations in the first sentence of paragraph 36, and on that basis
   9 denies each and every allegation contained therein. The cited case speaks for itself.
  10 To the extent that the allegations contained in Paragraph 36 are characterizations
  11 made by Plaintiffs’ of its case and contain legal conclusions, no response is
  12 required. To the extent that facts are alleged, Defendant denies the allegations in
  13 Paragraph 36.
  14         37.   Defendant lacks sufficient knowledge or information to form a belief as
  15 to the truth of the allegations in Paragraph 37, and on that basis denies each and
  16 every allegation contained therein.
  17         38.   Defendant lacks sufficient knowledge or information to form a belief as
  18 to the truth of the allegations in Paragraph 38, and on that basis denies each and
  19 every allegation contained therein.
  20         39.   Defendant lacks sufficient knowledge or information to form a belief as
  21 to the truth of the allegations in Paragraph 39, and on that basis denies each and
  22 every allegation contained therein.
  23         40.   Defendant denies the allegations in the first sentence of Paragraph 40.
  24 Defendant lacks sufficient knowledge or information to form a belief as to the truth
  25 of the allegations in the second sentence of paragraph 40, and on that basis denies
  26 each and every allegation contained therein. To the extent that facts are alleged,
  27 Defendant denies the allegations in Paragraph 40.
  28
       HOA.102515002.1                           -7-                           2:15-CV-7916
       DEFENDANT DEAN C. LOGAN'S ANSWER
Case 2:15-cv-07916-AB-GJS Document 81 Filed 04/10/19 Page 8 of 12 Page ID #:1019




   1         41.   Defendant lacks sufficient knowledge or information to form a belief as
   2 to the truth of the allegations in Paragraph 41, and on that basis denies each and
   3 every allegation contained therein
   4         42.   Defendant lacks sufficient knowledge or information to form a belief as
   5 to the truth of the allegations in Paragraph 42, and on that basis denies each and
   6 every allegation contained therein.
   7         43.   Defendant lacks sufficient knowledge or information to form a belief as
   8 to the truth of the allegations in Paragraph 43, and on that basis denies each and
   9 every allegation contained therein.
  10         44.   Defendant lacks sufficient knowledge or information to form a belief as
  11 to the truth of the allegations in Paragraph 44, and on that basis denies each and
  12 every allegation contained therein.
  13         45.   Defendant lacks sufficient knowledge or information to form a belief as
  14 to the truth of the allegations in Paragraph 45, and on that basis denies each and
  15 every allegation contained therein.
  16         46.   Defendant denies the allegations in Paragraph 46.
  17         47.   Defendant denies the allegations in Paragraph 47.
  18         48.   Defendant denies the allegations in Paragraph 48.
  19         49.   To the extent that the allegations contained in Paragraph 49 are
  20 characterizations made by Plaintiffs’ of its case and contain legal conclusions, no
  21 response is required. Defendant lacks sufficient knowledge or information to form a
  22 belief as to the truth of the allegations in Paragraph 49, and on that basis denies each
  23 and every allegation contained therein. To the extent that additional facts are
  24 alleged, Defendant denies the allegations in Paragraph 49.
  25         50.   The California Elections Code speaks for itself. To the extent that
  26 additional facts are alleged, Defendant denies the allegations in Paragraph 50.
  27         51.   Defendant denies the allegations in Paragraph 51.
  28
       HOA.102515002.1                           -8-                          2:15-CV-7916
       DEFENDANT DEAN C. LOGAN'S ANSWER
Case 2:15-cv-07916-AB-GJS Document 81 Filed 04/10/19 Page 9 of 12 Page ID #:1020




   1         52.   Defendant lacks sufficient knowledge or information to form a belief as
   2 to the truth of the allegations in the first sentence of Paragraph 52, and on that basis
   3 denies each and every allegation contained therein. Defendant denies the remaining
   4 allegations in Paragraph 52.
   5         53.   Defendant denies the allegations in Paragraph 53.
   6         54.   Proposition 14 and the Ninth Circuit’s opinion in Chamness v. Bowen
   7 speak for themselves. To the extent that the allegations contained in Paragraph 54
   8 are characterizations made by Plaintiffs’ of its case and contain legal conclusions,
   9 no response is required. To the extent that facts are alleged, Defendant denies the
  10 allegations in Paragraph 54.
  11         55.   Defendant denies the allegations in the first sentence of Paragraph 55.
  12 The cited case speaks for itself. To the extent that facts are alleged, Defendant
  13 denies the allegations in Paragraph 55.
  14         56.   Defendant denies the allegations in the first sentence of Paragraph 56.
  15 The cited case speaks for itself. To the extent that facts are alleged, Defendant
  16 denies the allegations in Paragraph 56.
  17         57.   Defendant lacks sufficient knowledge or information to form a belief as
  18 to the truth of the allegations in Paragraph 57, and on that basis denies each and
  19 every allegation contained therein.
  20         58.   Defendant lacks sufficient knowledge or information to form a belief as
  21 to the truth of the allegations in Paragraph 58, and on that basis denies each and
  22 every allegation contained therein.
  23         59.   Defendant lacks sufficient knowledge or information to form a belief as
  24 to the truth of the allegations in Paragraph 59, and on that basis denies each and
  25 every allegation contained therein.
  26         60.   Defendant lacks sufficient knowledge or information to form a belief as
  27 to the truth of the allegations in of Paragraph 60, and on that basis denies each and
  28 every allegation contained therein.
       HOA.102515002.1                           -9-                           2:15-CV-7916
       DEFENDANT DEAN C. LOGAN'S ANSWER
Case 2:15-cv-07916-AB-GJS Document 81 Filed 04/10/19 Page 10 of 12 Page ID #:1021




    1         61.   Assembly Bill 1413 and its legislative history speak for themselves.
    2 Defendant denies the remaining allegations of Paragraph 61.
    3         62.   Defendant denies the allegations in Paragraph 62.
    4         63.   Defendant lacks sufficient knowledge or information to form a belief as
    5 to the truth of the allegations in of Paragraph 63, and on that basis denies each and
    6 every allegation contained therein.
    7         64.   Assembly Bill 1413 and its legislative history speak for themselves.
    8 Defendant denies the remaining allegations of Paragraph 64.
    9         65.   Defendant denies the allegations in Paragraph 65.
   10                                 FIRST CAUSE OF ACTION
   11         66.   Defendant incorporates by reference his response to each of the
   12 allegations in Paragraphs 1 through 65 as if fully set forth herein.
   13         67.   Defendant denies the allegations of Paragraph 67.
   14         68.   Defendant denies the allegations of Paragraph 68.
   15         69.   Defendant denies the allegations of Paragraph 69.
   16         70.   Defendant denies the allegations of Paragraph 70.
   17                               SECOND CAUSE OF ACTION
   18         71.   Defendant incorporates by reference his response to each of the
   19 allegations in Paragraphs 1 through 70 as if fully set forth herein.
   20         72.   Defendant denies the allegations of Paragraph 72.
   21         73.   Defendant denies the allegations of Paragraph 73.
   22                                THIRD CAUSE OF ACTION
   23         74.   Defendant incorporates by reference his response to each of the
   24 allegations in Paragraphs 1 through 73 as if fully set forth herein.
   25         75.   Defendant denies the allegations of Paragraph 75.
   26         76.   Defendant denies the allegations of Paragraph 76.
   27               Defendant further denies that Plaintiffs are entitled to the relief set forth
   28 in their Requests for Relief immediately following Paragraph 76 or to any relief.
        HOA.102515002.1                           -10-                           2:15-CV-7916
        DEFENDANT DEAN C. LOGAN'S ANSWER
Case 2:15-cv-07916-AB-GJS Document 81 Filed 04/10/19 Page 11 of 12 Page ID #:1022




    1                                 AFFIRMATIVE DEFENSES
    2         Defendant alleges the following affirmative defenses in response to the
    3 Complaint.
    4                              FIRST AFFIRMATIVE DEFENSE
    5         1.    The Complaint, and the claims for relief alleged therein, fails to state
    6 facts sufficient to constitute a cause of action.
    7                            SECOND AFFIRMATIVE DEFENSE
    8         2.    The Complaint and any cause of action alleged therein is barred
    9 because no actual controversy exists between the parties.
   10                             THIRD AFFIRMATIVE DEFENSE
   11         3.    Plaintiffs’ claims in this action are barred in that they do not have
   12 standing to bring them.
   13                            FOURTH AFFIRMATIVE DEFENSE
   14         4.    Defendant has not knowingly or intentionally waived any applicable
   15 affirmative defense. Defendant reserves the right to assert and rely upon other such
   16 defenses as may become available or apparent during discovery proceedings or as
   17 may be raised or asserted by others in this case, and to amend their answer and/or
   18 affirmative defenses accordingly. Defendant further reserves the right to amend this
   19 answer to delete affirmative defenses that are determined to not be applicable after
   20 subsequent discovery.
   21
   22
   23
   24         WHEREFORE, Defendant prays that:
   25         1.   Plaintiffs take nothing by reason of the Complaint;
   26         2.   Judgment be entered in favor of Defendant;
   27         3.   Defendant be awarded his costs incurred in defending this action; and
   28
        HOA.102515002.1                           -11-                          2:15-CV-7916
        DEFENDANT DEAN C. LOGAN'S ANSWER
Case 2:15-cv-07916-AB-GJS Document 81 Filed 04/10/19 Page 12 of 12 Page ID #:1023




    1         4.   Defendant be awarded such further relief that the Court may deem
    2 appropriate.
    3
    4 DATED: April 10, 2019                 Respectfully submitted,
    5
                                            MARY C. WICKHAM
    6                                       County Counsel
    7
    8
                                            By    /s/ Gina V. Eachus
    9
                                                  GINA V. EACHUS
   10                                             Senior Deputy County Counsel
   11                                       Attorneys for Dean Logan, in his official
   12                                       capacity as Registrar-Recorder/County Clerk
                                            of the County of Los Angeles
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        HOA.102515002.1                        -12-                         2:15-CV-7916
        DEFENDANT DEAN C. LOGAN'S ANSWER
